The Family Court properly determined that there was clear and convincing evidence that the mother permanently neglected the subject child by failing, for more than one year after the child’s placement with the Department of Social Services, to plan for the future of the child (see Social Services Law § 384-b [7] [c]; Matter of Star Leslie W., 63 NY2d 136, 142-143 [1984]; Matter of Darrnell G. [Robin Denise H.], 88 AD3d 789 [2011]; Matter of Peter C., Jr. [Peter C.], 88 AD3d 702 [2011]; Matter of Jonathan B. [Linda S.], 84 AD3d 1078, 1079 [2011]). The Family Court properly concluded that it was in the child’s best *955interests to terminate the mother’s parental rights and free him for adoption by the foster parent (see Family Ct Act § 631). A suspended judgment was not appropriate in light of the mother’s lack of insight into her problems and failure to address the primary issues which led to the child’s removal in the first instance (see Matter of Peter C., Jr. [Peter C.] 88 AD3d 702 [2011]; Matter of Zechariah J. [Valrick J.], 84 AD3d 1087, 1088-1089 [2011]). Angiolillo, J.E, Florio, Chambers and Hall, JJ., concur.